Exhibit 10.2

THE CHUBB CORPORATION

LONG-TERM INCENTIVE PLAN (2009)

Performance Unit Award Agreement

This PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated as of
[            ], is by and between The Chubb Corporation (the “Corporation”) and
[            ] (the “Participant”), pursuant to The Chubb Corporation Long-Term
Incentive Plan (2009) (the “Plan”). Capitalized terms that are not defined
herein shall have the same meanings given to such terms in the Plan. If any
provision of this Agreement conflicts with any provision of the Plan (as either
may be interpreted from time to time by the Committee), the Plan shall control.

WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of Performance Units in accordance with the terms
and conditions of this Agreement, subject to the acceptance of its terms by the
Participant; and

WHEREAS, the Participant and the Corporation desire to enter into this Agreement
to evidence and confirm the grant of such Performance Units on the terms and
conditions set forth herein.

NOW THEREFORE, the Participant and the Corporation agree as follows:

1. Grant of Performance Units. Pursuant to the provisions of the Plan, the
Corporation on the date set forth above (the “Grant Date”) has granted and
hereby evidences the grant to the Participant, subject to the terms and
conditions set forth herein and in the Plan, of an award of [            ]
Performance Units (the “Award”).

2. Payment of Earned Performance Units.

(a) Settlement of Performance Units. Subject to the provisions of this
Section 2, Section 4, and Section 5, the Payment Value of each Performance Unit
covered by the Award which the Committee determines, in writing, to be earned
pursuant to Section 3 shall be paid by the Corporation on a date (the “Vesting
Date”) as soon as administratively practicable after the end of the Performance
Cycle described in Section 3(a) (but in any event on or prior to March 15 of the
calendar year immediately following the calendar year in which the Performance
Cycle ends). Payments hereunder shall be made in cash, shares of Stock, or a
combination thereof, as determined by the Committee in its sole discretion;
provided that, in the event that a fractional number of shares of Stock would
otherwise be issued with respect to the Award, the number of shares of Stock, if
any, issued with respect to the Award shall be rounded down to the nearest whole
share of Stock. Notwithstanding the foregoing, the Vesting Date shall be the
last day of the Performance Cycle if (i) the Participant experiences a
Qualifying Termination on or after December 31, [        ] or (ii) the Committee
determines, in its discretion, pursuant to Section 4(b), that the Participant
will not forfeit his or her rights to Performance Units upon his or her
termination of employment for other reasons; in either case, provided that the
Committee determines, in writing, that Performance Units are to be awarded
hereunder.



--------------------------------------------------------------------------------

(b) Voluntary Deferral. Notwithstanding the provisions of Section 2(a), the
Participant may elect, by election filed with the Corporation under its Key
Employee Deferred Compensation Plan (2005) (or any successor plan or program)
(the “Deferred Compensation Plan”), and on a form acceptable to the Committee,
not later than June 30, [        ] and subject to such terms and conditions as
the Committee may specify, to have any payment that may become due in respect of
Performance Units covered by the Award deferred until such later time as shall
be specified in such election.

3. Vesting Criteria Applicable to Performance Units.

(a) Performance Cycle. The Performance Cycle for this Award shall commence on
January 1, [        ], and shall end on December 31, [        ].

(b) Performance Goals.

(i) With respect to one-half of the Performance Units subject to the Award (the
“S&P 500 Tranche”), the Performance Goal for the Performance Cycle is the total
return per share of Stock to the Corporation’s shareholders, inclusive of
dividends paid (regardless of whether paid in cash or property, which dividends
shall be deemed reinvested in Stock), during the Performance Cycle in comparison
to the total return per share of stock, inclusive of dividends paid (regardless
of whether paid in cash or property, which dividends shall be deemed reinvested
in stock), achieved by the companies (i) that are in the Standard & Poors 500
Index (the “S&P 500”) on the date the Performance Cycle begins and (ii) that
continue to file public reports pursuant to the Act for the entirety of the
Performance Cycle (such companies, the “S&P 500 Comparison Companies”). For the
avoidance of doubt, a company included in the S&P 500 on the date the
Performance Cycle commences that is not included in the S&P 500 at the
conclusion of the Performance Cycle will be an S&P 500 Comparison Company as
long as it files public reports pursuant to the Act for the entire Performance
Cycle (and any company first included in the S&P 500 after the start of the
Performance Cycle would not be an S&P 500 Comparison Company).

(ii) With respect to the remaining one-half of the Performance Units subject to
the Award (the “Peer Group Tranche”), the Performance Goal for the Performance
Cycle is the total return per share of Stock to the Corporation’s shareholders,
inclusive of dividends paid (regardless of whether paid in cash or property,
which dividends shall be deemed reinvested in Stock), during the Performance
Cycle in comparison to the total return per share of stock, inclusive of
dividends paid (regardless of whether paid in cash or property, which dividends
shall be deemed reinvested in stock), achieved by the companies (i) that are in
the Corporation’s peer group of companies for the year in which the Award is
granted, as set forth on Exhibit A attached hereto (the “Peer Group”), on the
date the Performance Cycle begins and (ii) that continue to file public reports
pursuant to the Act for the entirety of the Performance Cycle (such companies,
the “Peer Group Comparison Companies”). For the avoidance of doubt, a company
included in the Peer Group on the date the Performance Cycle commences that is
not included in the Peer Group at the conclusion of the Performance Cycle will
be a Peer Group Comparison Company as long as it files public reports pursuant
to the Act for the entire Performance Cycle (and any company first included in
the Peer Group after the start of the Performance Cycle would not be a Peer
Group Comparison Company).

 

-2-



--------------------------------------------------------------------------------

(c) Comparison of Total Shareholder Return. Except as provided in Section 5, the
Performance Units covered by the Award shall be deemed earned based on where the
Corporation’s total shareholder return during the Performance Cycle ranks in
relation to the total shareholder returns of the S&P 500 Comparison Companies
and the Peer Group Comparison Companies, as applicable, during such period. For
purposes of calculating the total shareholder return of the Corporation and the
S&P 500 Comparison Companies and the Peer Group Comparison Companies, as
applicable, during the Performance Cycle, the value of each such company’s stock
at the beginning and end of the Performance Cycle shall be established based on
the average of the averages of the high and low trading prices of the applicable
stock on the principal exchange on which the stock trades for the 15 trading
days occurring immediately prior to the beginning or end of the Performance
Cycle, as the case may be. Such averages for each such company (including the
Corporation) shall be referred to herein as the “Beginning Average Value” and
the “Ending Average Value.” As soon as practicable after the completion of the
Performance Cycle, the total shareholder returns of the S&P 500 Comparison
Companies and the Peer Group Comparison Companies, as applicable, will be
calculated and ranked from highest to lowest. The Corporation’s total
shareholder return will then be ranked in terms of which percentile it would
have placed in among the S&P 500 Comparison Companies and the Peer Group
Comparison Companies, as applicable. In calculating the total shareholder return
with respect to either the Corporation or any of the S&P 500 Comparison
Companies or the Peer Group Comparison Companies, as applicable, the Committee
shall make or shall cause to be made such appropriate adjustments to the
calculation of total shareholder return for such entity (including, without
limitation, adjusting the Beginning Average Value) as shall be necessary or
appropriate to avoid an artificial increase or decrease in such return as a
result of a stock split (including a reverse stock split), recapitalization, or
other similar event affecting the capital structure of such entity that does not
involve the issuance of the entity’s securities in exchange for money, property,
or other consideration.

(d) Percentage of Performance Units Earned. The extent to which the Performance
Units subject to the S&P 500 Tranche and the Peer Group Tranche, as applicable,
shall become earned on the Vesting Date described in Section 2(a), shall be
determined according to the following schedule:

 

Relative

Performance

Level Percentile

   Percent of
Performance
Units Earned

75th or higher

   200%

50th

   100%

25th

   50%

Under 25th

   0%

To the extent that the Corporation’s total shareholder return ranks in a
percentile between the 25th and the 75th percentile of comparative performance,
then the number of Performance Units subject to the S&P 500 Tranche and the Peer
Group Tranche, as applicable, earned on the Vesting Date shall be determined by
multiplying the relative percentile of comparative performance achieved by the
Corporation by two (e.g., if the Corporation’s total shareholder

 

-3-



--------------------------------------------------------------------------------

return would have placed in the 40th percentile of comparative performance with
respect to the S&P 500 and in the 70th percentile of comparative performance
with respect to the Peer Group, then 80% of the Performance Units subject to the
S&P 500 Tranche and 140% of the Performance Units subject to the Peer Group
Tranche would become earned on the Vesting Date).

4. Termination of Employment. Except as provided in this Section 4 or in
Section 5, the Participant shall not have any right to any payment hereunder
unless the Participant is employed by the Corporation or a Subsidiary on the
date the Performance Units subject to this Award are settled pursuant to
Section 2(a) (or would have been settled without regard to any other provision
of Section 2).

(a) Qualifying Termination. If the Participant’s employment terminates by reason
of a Qualifying Termination on or after December 31, [        ], the Participant
shall be entitled to payment in respect of the Performance Units covered by the
Award. Any payment made pursuant to a Qualifying Termination or pursuant to an
employment agreement shall be in an amount equal to the same Payment Value
(without pro-ration) in respect of the Performance Units covered by the Award as
would have been payable, and payable at the same time and subject to the same
conditions, had the Participant’s employment continued until the end of the
Performance Cycle.

(b) Termination for any Other Reason. Unless otherwise determined by the
Committee, if the Participant’s employment is terminated prior to the date on
which the Performance Units subject to this Award are settled pursuant to
Section 2(a) (or would have been settled without regard to any other provision
of Section 2) for any reason other than a Qualifying Termination occurring on or
after December 31, [        ], all of the Participant’s rights to Performance
Units covered by the Award shall be immediately forfeited and canceled without
further action by the Corporation or the Participant as of the date of such
termination of employment. Notwithstanding the preceding sentence, in the event
of the Participant’s termination of employment for Cause, the Participant’s
Performance Units (including any portion thereof that has been deferred under
the Deferred Compensation Plan or otherwise) shall be immediately forfeited and
canceled without further action by the Corporation or the Participant. For
purposes of the Award, the term “Retirement” shall mean a termination of the
Participant’s employment other than for Cause at or after the Participant’s
normal retirement age or earliest retirement date, in each case as specified in
the Pension Plan of The Chubb Corporation or its successor (the “Pension Plan”).
Accordingly, all of the Participant’s Performance Units (including any portion
thereof that has been deferred under the Deferred Compensation Plan or
otherwise) shall be forfeited and canceled without further action by the
Corporation or the Participant as of the date the Participant’s employment is
terminated for Cause, whether prior to, on, or after the Participant’s normal
retirement age or earliest retirement date, in each case as specified in the
Pension Plan.

(c) Transfers between the Corporation and Subsidiaries; Leaves, Other Absences
and Suspension. Transfer from the Corporation to a Subsidiary, from a Subsidiary
to the Corporation, or from one Subsidiary to another shall not be considered a
termination of employment. Any question regarding whether the Participant’s
employment has terminated in

 

-4-



--------------------------------------------------------------------------------

connection with a leave of absence or other absence from active employment shall
be determined by the Committee, in its sole discretion, taking into account the
provisions of applicable law and the Corporation’s generally applicable
employment policies and practices. The Committee also may suspend the operation
of the termination of employment provisions of this Agreement for such period
and upon such terms and conditions as it may deem necessary or appropriate to
further the interests of the Corporation.

5. Change in Control. Notwithstanding anything in Section 2 or 3 to the
contrary, Section 9 of the Plan shall apply in the event of a Change in Control.

6. Adjustment in Capitalization. In the event that the Committee shall determine
that any stock dividend, stock split, share combination, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Stock at a price substantially below fair market value, or other
similar corporate event affects the Stock such that an adjustment is required in
order to preserve, or to prevent the enlargement of, the benefits or potential
benefits intended to be made available under this Award, then the Committee
shall, in such manner as the Committee may deem equitable (in its sole
discretion), adjust any or all of the number and kind of Performance Units
subject to this Award and/or, if deemed appropriate, make provision for a cash
payment to the person holding this Award; provided, however, that, unless the
Committee determines otherwise, the number of Performance Units subject to this
Award always shall be a whole number.

7. Restrictions on Transfer. Performance Units may not be sold, assigned,
hypothecated, pledged or otherwise transferred or encumbered in any manner
except (i) by will or the laws of descent and distribution or (ii) to a
“Permitted Transferee” (as defined in Section 11(c) of the Plan) with the
permission of, and subject to such conditions as may be imposed by, the
Committee.

8. No Rights as a Shareholder. Until shares of Stock are issued, if at all, in
satisfaction of the Corporation’s obligations under this Award, in the time and
manner specified in Section 2 or 5, the Participant shall have no rights as a
shareholder.

9. Notice. Any notice given hereunder to the Corporation shall be addressed to
The Chubb Corporation, Attention: Corporate Secretary, 15 Mountain View Road,
P.O. Box 1615, Warren, New Jersey 07061-1615, and any notice given hereunder to
the Participant shall be addressed to the Participant at the Participant’s
address as shown on the records of the Corporation.

10. Restrictive Covenants. As a condition to the receipt of the Award made
hereby, the Participant, an experienced senior executive who produces and/or has
access to the Corporation’s confidential and proprietary information, agrees to
be bound by the terms and conditions hereof and of the Plan, including the
following restrictive covenants and other provisions:

 

-5-



--------------------------------------------------------------------------------

(a) Non-Disclosure. Except as the Participant reasonably and in good faith
determines to be required in the faithful performance of the Participant’s
duties to the Corporation or in accordance with Section 10[(f)], the Participant
shall maintain in confidence and, without prior written authorization from the
[Committee], shall not, directly or indirectly, disclose, disseminate, publish
or otherwise use, for the Participant’s benefit or the benefit of any other
person, any confidential or proprietary information, material or trade secrets
of or relating to the business of the Corporation (including, without
limitation, information with respect to the operations, processes, products,
inventions, business practices, finances, clients, customers, policyholders,
agents, vendors, suppliers, methods, costs, prices, contractual relationships,
regulatory status, strategic business plans, technology, designs, compensation
paid to employees or other terms of employment, of the Corporation) that is
acquired by the Participant either during or after employment with the
Corporation (“Proprietary Information”). The Participant’s obligations under the
preceding sentence shall continue so long as such Proprietary Information is
not, or has not by legitimate means become, generally known and in the public
domain (other than by means of the Participant’s direct or indirect disclosure
of such Proprietary Information) and continues to be maintained as Proprietary
Information by the Corporation. The Participant and the Corporation hereby
stipulate and agree that, as between them, the Proprietary Information
identified herein is important, material and affects the successful conduct of
the businesses of the Corporation.

(b) Non-Solicitation. Unless the Participant has received prior written
authorization from the [Committee], the Participant shall not during his or her
employment or service with the Corporation and for a period of one year
following any termination of such employment or service relationship (the
“Restricted Period”):

(i) Directly or indirectly, solicit, recruit, persuade, encourage or otherwise
induce to become employed by, become associated with or consult for, any person
or entity other than the Corporation, or hire or employ, any individual who is
or was employed by the Corporation at any time during the Restricted Period or
the one-year period preceding the Restricted Period.

(ii) Directly or indirectly, solicit or accept business on behalf of a
Competitive Business from any Customer with whom the Participant has had, or
employees reporting to the Participant have had, personal contact or dealings on
behalf of the Corporation during the one-year period preceding the Restricted
Period.

[(c) Non-Competition. Unless the Participant has received prior written
authorization from the Committee, the Participant shall not, whether during his
or her employment or service with the Corporation or during the Restricted
Period, directly or indirectly, compete with the business of the Corporation by
becoming a proprietor, principal, partner, member, manager, director, officer,
employee, consultant, advisor, representative or agent of a Competitive
Business, or otherwise render services to, assist or hold an interest in
(including, without limitation, through the investment of capital or lending of
money or property), any Competitive Business. Notwithstanding the foregoing, it
shall not be a violation of this Section 10(c) for the Participant to (i) serve
as a director for any entity which would otherwise be a Competitive Business if
the Participant was serving as a director for such entity at the time of his or
her termination of employment in compliance with the Corporation’s Policy

 

-6-



--------------------------------------------------------------------------------

Statement on Conflict of Interest, or (ii) acquire a passive stock or equity
interest in such a Competitive Business; provided that such stock or other
equity interest acquired is not more than one percent of the outstanding
interest in such Competitive Business.]

“Customer” shall mean a person or entity to which the Corporation is at the time
providing services (which includes the provision of insurance or any other
contractual obligation under any products of the Corporation). For the avoidance
of doubt, it is understood and agreed that the term “Customer” includes any
broker, agent, or other third party acting for or on behalf of such broker or
agent.

“Competitive Business” shall mean any person (including any joint venture,
partnership, firm, corporation, limited liability company or other entity),
business, business unit or division that engages, directly or indirectly, in the
Restricted Territory in the property and casualty insurance business including,
but not limited to, commercial insurance, personal insurance, specialty
insurance, surety, excess and surplus lines, and/or reinsurance, and/or any
other business that is a significant business of, the Corporation as of the date
of the Participant’s termination of employment or service with the Corporation;
provided, however, that a business set forth above shall not be considered a
“Competitive Business” in the event that, as of the date of the Participant’s
termination of employment or service with the Corporation, such business is no
longer a business of the Corporation.

“Restricted Territory” shall mean anywhere in the United States or in any other
country where the Corporation engages in, or has taken active steps to engage
in, business as of the date of the Participant’s termination of employment or
service with the Corporation.

[(d)] Inventions. The Participant shall disclose promptly and assign to the
Corporation all right, title, and interest in any invention or idea, patentable
or not, made or conceived by the Participant during employment by the
Corporation, relating in any manner to the actual or anticipated business,
research or development work of the Corporation and shall do anything reasonably
necessary to enable the Corporation to secure a patent, copyright or any other
intellectual property rights where appropriate in the United States and in
foreign countries.

[(e) Disclosure during Restricted Period. The Participant agrees that, prior to
accepting other employment or any other service relationship during the
Restricted Period, the Participant shall provide a copy of this Section 10 to
any recruiter who assists the Participant in obtaining other employment or any
other service relationship and to any employer or other person with whom the
Participant discusses potential employment or any other service relationship.]

[(f)] Legally Required Disclosure. If the Participant is required to disclose
any Proprietary Information pursuant to applicable law or a valid subpoena or
court order, the Participant shall promptly notify the Corporation in writing of
any such requirement so that the Corporation may seek an appropriate protective
order or other appropriate remedy or waive compliance with the provisions of
this Section 10. The Participant shall reasonably cooperate with the Corporation
to obtain such a protective order or other remedy. If such order or other remedy
is not obtained prior to the time that the Participant is required to make the
disclosure, or if the Company waives compliance with the provisions of this
Section 10, the Participant shall disclose only that portion of the Proprietary
Information which he is advised by counsel that he is legally required to
disclose.

 

-7-



--------------------------------------------------------------------------------

[(g)] Relief with Respect to Violations of Covenants. Failure to comply with the
provisions of this Section 10 at any point before payment is made in respect of
earned Performance Units covered by the Award shall cause all Performance Units
covered by the Award to be canceled and rescinded without any payment therefor.
For the avoidance of doubt, following a failure to comply with this Section 10,
any payment(s) in respect of any portion of the Performance Units covered by the
Award that has/have been deferred under the Deferred Compensation Plan or
otherwise shall be forfeited, and accordingly the Participant shall have no
further right to receive any such payment(s). In the event that all or any
portion of the Performance Units covered by this Award shall have been settled
within twelve months of the date on which any breach by the Participant of any
of the provisions of this Section 10 shall have first occurred, the Committee
(or its delegate) may require that the Participant repay, and the Participant
shall promptly repay, to the Corporation the value of any cash or property (with
interest or appreciation (if any), as applicable, through the date repayment is
made, as determined by the Committee (or its delegate) in its sole discretion),
including the Fair Market Value of any Stock (determined as of the date of such
termination of employment), that was conveyed to the Participant within such
period in respect of such Performance Units. Additionally, the Participant
agrees that the Corporation shall be entitled to an injunction, restraining
order, or such other equitable relief restraining the Participant from
committing any violation of the covenants or obligations contained in this
Section 10. These rescission rights and injunctive remedies are cumulative and
are in addition to any other rights and remedies the Corporation may have at law
or in equity. The Participant acknowledges and agrees that the covenants and
obligations in this Section 10 relate to special, unique, and extraordinary
matters and that a violation or threatened violation of any of the terms of such
covenants or obligations will cause the Corporation irreparable injury for which
adequate remedies are not available at law.

[(h)] Reformation. The Participant agrees that the provisions of this Section 10
are necessary and reasonable to protect the Corporation in the conduct of its
business. If any restriction contained in this Section 10 shall be deemed to be
invalid, illegal, or unenforceable by reason of the duration or geographical
scope hereof or by reason of its being too extensive in any other respect, then
the court making such determination shall have the right to reduce such
duration, geographical scope, or other provisions hereof to apply only to the
maximum period of time, maximum geographical scope or maximum extent in all
other respects as to which it may be enforceable, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby.

[(i)] As used in this Section 10, the term “Corporation” shall include the
Corporation and any Subsidiary or Affiliate thereof.

11. Withholding. The Corporation shall have the right to deduct from all amounts
paid to the Participant in cash in respect of Performance Units covered by the
Award any amount of taxes required by law to be withheld as may be necessary in
the opinion of the Corporation to satisfy tax withholding required under the
laws of any country, state, province, city, or other

 

-8-



--------------------------------------------------------------------------------

jurisdiction. In the case of any payments of Performance Units covered by the
Award in the form of Stock, at the Committee’s discretion, the Participant shall
be required to either pay to the Corporation the amount of any taxes required to
be withheld with respect to such Stock or, in lieu thereof, the Corporation
shall have the right to retain (or the Participant may be offered the
opportunity to elect to tender) the number of shares of Stock whose Fair Market
Value equals such amount required to be withheld.

12. Committee Discretion; Delegation. Notwithstanding anything contained in this
Agreement to the contrary, the Committee, in its sole discretion and in
accordance with the terms of the Plan, may take any action that is authorized
under the terms of the Plan that is not contrary to the express terms hereof,
including permitting the Participant to receive (upon such terms and conditions
as the Committee shall determine) all or a portion of the Performance Units
covered by the Award, up to the maximum amount that would have been payable,
despite the termination of the Participant’s employment prior to the settlement
date specified pursuant to Section 2(a). Nothing in this Agreement shall limit
or in any way restrict the power of the Committee, consistent with the terms of
the Plan, to delegate any of the powers reserved to it hereunder to such person
or persons as it shall designate from time to time.

13. No Right to Continued Employment. Neither the execution and delivery hereof
nor the granting of the Award shall constitute or be evidence of any agreement
or understanding, express or implied, on the part of the Corporation or any of
the Subsidiaries to employ or continue the employment of the Participant for any
period.

14. Governing Law and Jurisdiction. The Award and the legal relations between
the parties shall be governed by and construed in accordance with the laws of
the State of New Jersey (without reference to the principles of conflicts of
law). Any disputes involving this Agreement must be brought in a state or
federal court in New Jersey, and the Participant acknowledges and agrees that
such courts have jurisdiction over both parties.

15. Signature in Counterpart. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signature thereto
and hereto were upon the same instrument. This Agreement may be accepted by the
Participant by means of manual signature, electronic signature, or electronic
acceptance, and electronically accepted, facsimile or .pdf versions shall be
deemed to be originals.

16. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the Corporation and the Participant and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the Corporation
or the Participant or their respective successors or permitted assigns any legal
or equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

17. Amendment. The Committee may affirmatively act to amend, modify, or
terminate this Agreement at any time or from time to time prior to payment in
any manner not inconsistent with the terms of the Plan. Any such action by the
Committee shall be subject to the Participant’s consent if the Committee
determines that such action would have a materially adverse effect on the
Participant’s rights under the Award, whether in whole or in part.

 

-9-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Committee, in its sole discretion, may amend
the Award if it determines such amendment is necessary or advisable for the
Corporation to comply with applicable law (including Section 409A), regulation,
rule, or accounting standard. As soon as is administratively practicable
following the date of any such amendment to this Agreement, the Corporation
shall notify the Participant of the amendment; provided, however, that failure
to provide such notice shall not invalidate or otherwise impair the
enforceability of such amendment.

18. Section 409A of the Code. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the date hereof (collectively, “Section 409A”). Without limiting
the generality of Section 17, and notwithstanding any provision of the Plan or
this Agreement to the contrary, if at any time the Committee determines that the
Award may be subject to Section 409A, the Committee shall have the right in its
sole discretion (without any obligation to do so or to indemnify the Participant
or any other person for failure to do so) (a) to adopt such amendments to the
Plan or this Agreement or adopt such other policies and procedures (including
amendments, policies and procedures with retroactive effect) that it determines
are necessary or appropriate to preserve the intended tax treatment of the
benefits provided with respect to the Award, to preserve the economic benefits
thereof or to avoid less favorable accounting or tax consequences for the
Corporation or any of the Subsidiaries and/or (b) to take any other actions that
it determines are necessary or appropriate to exempt the Award from Section 409A
or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder. Notwithstanding anything herein to the
contrary, no provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of
Section 409A from the Participant or any other person to the Corporation or any
of its Affiliates, employees or agents.

19. Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

[Remainder of page intentionally left blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Participant have executed this Agreement in duplicate as of the day and year
first above written.

 

THE CHUBB CORPORATION By:  

 

By:  

 

  Participant

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

PEER GROUP OF COMPANIES

 

  •   [ACE Ltd.

 

  •   Aetna, Inc.

 

  •   Aflac, Inc.

 

  •   Allstate Corp.

 

  •   Bank of New York Mellon Corp.

 

  •   BB&T Corp.

 

  •   Cigna Corp.

 

  •   CNA Financial Corp.

 

  •   Hartford Financial Services Group Inc.

 

  •   Lincoln National Corp.

 

  •   Manulife Financial Corporation

 

  •   PNC Financial Svcs Grp, Inc.

 

  •   Progressive Corp.

 

  •   Principal Financial Group, Inc.

 

  •   State Street Corp.

 

  •   The Travelers Companies, Inc.

 

  •   XL Capital Ltd.]

 

-12-